Citation Nr: 1231003	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served in the United States Air Force from April 1975 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was most recently before the Board in August 2011, when, inter alia, it remanded the Veteran's claim for a TDIU for an additional examination.  The Veteran received examinations of his conditions in October 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated July 2010 and August 2010 notified the Veteran of all of the above elements with respect to a TDIU.  Though these letters were not issued prior to the initial adjudication of the Veteran's claim, the Veteran's claim has since been readjudicated several times, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  

The Veteran has received a number of VA examinations that, in part, address his ability to secure and maintain employment.  While the Veteran's November 2008 and December 2009 examination reports were deemed inadequate for the purpose of rating the Veteran's conditions because they failed to document at which point in the Veteran's range of motion he began to experience pain, the Board has nevertheless included the conclusions of these examiners below to the extent they offer opinions regarding the Veteran's employability as those conclusions nevertheless remain relevant evidence that must be considered by the Board.  Pursuant to the Board's August 2011 Remand, the Veteran was most recently provided with an examination in October 2011.  The examination report indicates that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the purpose of determining what constitutes one 60 percent disability, disabilities of one or both lower extremities, including the bilateral factor, if applicable, are considered to be one disability.  See 38 C.F.R. § 4.16(a) (2011).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  See VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This term suggests a living wage.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2011); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  See 38 C.F.R. § 4.18 (2011).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  See 38 C.F.R. § 3.341(a), 4.19 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  As noted above, for the purpose of a TDIU analysis, disabilities of one or both lower extremities are to be treated as one disability.  See 38 C.F.R. § 4.16(a) (2011).  The Veteran is in receipt of a 30 percent rating for degenerative arthritis of the left knee, 10 percent for chondromalacia of the left knee, 20 percent for degenerative arthritis of the right knee, 10 percent for chondromalacia of the right knee, and 10 percent for a right ankle sprain.  After consideration of the bilateral factor, the Veteran's combined disability rating is 70 percent.  See 38 C.F.R.          §§ 4.25, 4.26 (2011).  Treating the Veteran's disabilities of both lower extremities as one disability, the Veteran has a single service-connected disability that is rated greater than 60 percent disabling, and he thus meets the schedular requirement for a TDIU.

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Turning to the evidence in the instant case, the evidence indicates that the Veteran last worked as a technical manager at a retail store in October 2007, where he had been employed since June 1985.

With regard to the medical evidence of record, the July 2005 and August 2005 VA examiners opined that the Veteran's bilateral knee condition would have significant effects on the Veteran's occupational activities in the form of decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The Veteran's disabilities would result in the assignment of different duties at work.  The examiner noted that as an appliance technician, the Veteran could not sit or stand for long periods, nor could he crawl.  The examiners noted that the Veteran's knee condition did not affect his ability to engage in sedentary employment.

A November 2008 "Work Status" report from a private physician indicated that the Veteran should be placed on permanent restriction at work from kneeling, squatting, or climbing.  No other limitations were noted.

In a November 2008 SSA Disability Report - Field Office, an SSA interviewer indicated that the Veteran had no difficulty sitting or standing, but he did have difficulty walking.  The Veteran self-reported that he could neither sit nor stand for very long, and he reported constant pain in his knees.  The Veteran reported that he completed school through the 12th grade, and he attended no special education classes.  The Veteran later completed vocational school for heating and air conditioning.  The Veteran indicated that he was laid off in October 2007 due to company downsizing, but he never worked fewer hours, changed job duties, or made any other job-related changes as a result of his conditions.  As a tech manager, the Veteran supervised 24 to 26 service technicians, and he reported using machines, tools, equipment, and technical knowledge and skills as part of his job.  On average, the Veteran reported walking for two hours each working day, standing for one hour, sitting for four hours, climbing for one-half hour, and stooping, kneeling, crouching, crawling, handling objects, and reaching for objects for one-half hour each.  The Veteran wrote, typed, and handled small objects for approximately four hours each day.  The Veteran had to help technicians carry parts and appliances; the heaviest weight he lifted was in excess of 100 pounds, and he frequently lifted in excess of 50 pounds.  

The Veteran received a VA examination in November 2008.  The examiner indicated that the Veteran's bilateral knee condition would have significant effects on the Veteran's usual occupation in the form of decreased mobility, problems with lifting and carrying, and pain.  The Veteran's resulting work problem was the assignment of different duties.  The examiner indicated that the Veteran's condition would not affect his ability to obtain sedentary employment.  

In a December 2008 SSA Function Report, the Veteran reported that he was no longer able to do house work, yard work, shop, sit, or stand for any length of time because of "too much pain in the back, knees, neck, and hands."  The Veteran reported that he could not engage in sports, sleep at night, crawl, squat, or kneel.  The Veteran stated that his conditions affected his ability to, in pertinent part, bend, and climb stairs.  Attending sporting events was impossible because he could not sit on the bleachers.  The Veteran reported that pain in his knees affected his ability to dress, bathe, and toilet.  The Veteran could walk (with knee and back pain) approximately one-quarter mile, drive in a car, and ride in a car.  The Veteran was able to leave the house alone, and he used a cane and brace daily.  The Veteran indicated that he went nowhere on a regular basis socially.  The Veteran's son also submitted an SSA Function Report in December 2008, which largely mirrored the allegations in the Veteran's Report.  The Veteran's son indicated that the Veteran could not work or earn a living, engage in yard work, use a computer, lift, or sit. 

In a December 2008 Pain and Daily Activities Questionnaire, the Veteran stated that he experienced pain in both knees when standing, walking, or sitting.  The Veteran did not report experiencing pain in his ankle.  The Veteran could not perform yard work, fish, engage in housework, exercise, stand, or sit because of pain.  The Veteran reported that he had too much pain in his back, knees, neck, and hands to do any household chores or go shopping.  The Veteran stated that his condition "destroyed his ability to work and earn a living."

In a February 2009 report from a private occupational physician, the Veteran claimed disability due to pain in his knees, neck, back, and hands.  The examiner stated that the Veteran was able to squat but required the support of a hand in order to regain an upright position.  The clinician indicated that the Veteran would not be able to perform squats at work but did not list any additional limitations.

In a March 2009 SSA Physical Residual Functional Capacity Assessment, an SSA medical consultant noted that the Veteran could occasionally lift or carry 50 pounds and could frequently lift or carry 25 pounds.  The SSA medical consultant found that the Veteran could stand or walk with normal breaks for a total of about six hours in an eight hour workday.  The Veteran could sit for about six hours in an eight hour workday.  The Veteran's ability to push and pull was not limited in his lower extremities.  The examiner found that the Veteran could occasionally climb a ramp, stairs, ladder, rope, or scaffold, stoop, kneel, crouch, and crawl.  The examiner opined that the February 2009 opinion that the Veteran could not perform squats at work was "somewhat inconsistent with his recorded findings and given very little weight."  The SSA medical consultant indicated that the Veteran was "partially credible" with regard to his description of his symptoms without further detailing which allegations were or were not credible.

The Veteran received a VA examination in December 2009.  The examiner indicated that the Veteran's bilateral knee condition would have significant effects on his usual occupation in the form of decreased mobility, problems with lifting and carrying, and pain.  The Veteran's disability would result in the assignment of different duties at work.  The examiner concluded that the Veteran's knee condition would have a moderate-to-severe impact on the Veteran's ability to perform physical employment due to pain and limited mobility, and it would have a mild-to-moderate impact on his ability to perform sedentary employment due to pain.  

The Veteran's right ankle condition would have significant effects on the Veteran's occupational activities in the form of decreased mobility and pain.  The Veteran's disability would result in the assignment of different duties at work.  The Veteran's right ankle condition would have a moderate impact on his ability to perform physical employment due to pain and limited mobility, and it would have a mild impact on his ability to perform sedentary employment due to pain.  

The Veteran received a VA examination in July 2010.  The examiner noted that the Veteran retired from his position in 2007 due to a physical problem.  The examiner indicated that the Veteran's conditions would interfere with his occupational function in the form of decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  

In the Veteran's August 2010 Application for Increased Compensation Based on Unemployment, the Veteran indicated that he became too disabled to work in November 2008.  The Veteran last worked as a technical supervisor with a retailer, where he worked 40 hours per week from June 1985 to October 2007.  The Veteran indicated that he lost 90 days due to illness.  The Veteran did not leave his last job because of his disability, he did not expect to receive disability retirement benefits, and he had not tried to obtain employment since October 2007.

The Veteran received a VA examination in October 2011.  The examiner acknowledged that the Veteran's right ankle condition affected his ability to work, noting that the Veteran experienced pain with weight-bearing that would affect walking and standing.  The examiner further noted that the Veteran had mild inversion instability that would limit safe walking on uneven surfaces.  The examiner concluded, however, that this condition would less likely than not cause an inability to work.  The examiner reasoned that the Veteran's disability affected only the Veteran's weight-bearing joints and would not preclude sedentary work.  The Veteran's conditions would have a moderate-to-severe impact on his ability to perform physical employment due to pain and limited mobility, and they would have no impact on his ability to perform sedentary employment.  The Veteran indicated that he used a cane outside of the house "for security."  The examiner opined additionally that the Veteran's pain and suffering were presented out of proportion to the anatomical changes noted.  

With respect to the Veteran's bilateral knee condition, the examiner indicated that this condition had an impact on the Veteran's ability to work.  Specifically, the examiner noted that weight-bearing activities would be affected.  The examiner noted, however, that the Veteran performed sedentary activities at home, such as occasionally emptying the dishwasher.  The examiner additionally noted that the Veteran drove.  Accordingly, the examiner concluded that the Veteran's service connected disabilities would less likely than not render him unable to work.  The Veteran's service-connected conditions affected only the weight bearing joints and did not preclude sedentary work.  The examiner further noted that the Veteran's pain and suffering were presented out of proportion to the changes noted.  

Applying the law to the facts of this case, with the single exception of the notation of the July 2010 examiner that the Veteran lost his job in 2007 due to a "physical problem," the Veteran has consistently indicated that his service-connected disabilities did not play a role in his 2007 layoff.  In fact, despite earlier clinical findings in 2005 indicating that his disabilities would result in the assignment of different duties at work, in was later noted in November 2008 SSA Disability report that he had never worked fewer hours, or made any job related changes due to his conditions prior to being laid off.  Furthermore, no medical care provider has ever opined that the Veteran is unemployable.  Most clinicians, with the exception of the March 2009 SSA medical consultant, who found even the conclusion that the Veteran could not "squat" at work to be dubious, have acknowledged that the Veteran's disabilities place at least some restriction on his ability to obtain physical employment, with the most recent VA examiner characterizing that the severity of this restriction as moderate-to-severe.  However, they have repeatedly refrained from finding that he is incapable of substantially gainful employment as a result of his disabilities.

Furthermore, even if it was conceded that this limitation renders the Veteran unable to obtain physical employment, no clinician has opined that the Veteran is unable to obtain sedentary employment.  Even the worst assessment of the Veteran's ability in this regard, that of the December 2009 VA examiner, indicated that the Veteran's disability presented only a "mild-to-moderate" impairment.  Indeed, the most recent VA examination from October 2011 concluded that the Veteran's disabilities would have "no impact" on his ability to perform sedentary employment.  According to the Veteran's statements to the SSA, approximate half of his time in his last job was spent sitting, and over 85 percent of his time was spent sitting, standing, or walking.  Such characteristics are consistent with primarily "sedentary" employment.  The Board also notes that the Veteran has not sought employment since the time of his 2007 layoff.

The Board acknowledges the contentions of the Veteran that he is unable to work due to his service-connected conditions.  The most probative medical evidence of record, however, does not support these contentions.  Laypersons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's descriptions of the physical difficulties caused by his symptoms are competent and have some probative value.  The Board must find such probative value to be substantially limited, however, particularly with regard to the Veteran's contentions to the SSA, given that the Veteran's complaints also refer extensively to nonservice-connected back and hand pain.  Thus, the majority of lay assertions of record provide little guidance in distinguishing to what degree his limitations are a result of his service-connected disabilities and to what degree those limitations are attributable to nonservice-connected conditions of the back and hands.  Additionally, while the Board is sympathetic to the difficulties that the Veteran faces, the Veteran's combined 70 percent rating currently in effect for his disabilities of the lower extremities already contemplates severe industrial impairment.  

The Board has considered the argument of the Veteran's representative, relying on the case of Beatty v. Brown, 6 Vet. App. 532, 538 (1994), that a finding that a Veteran is capable of sedentary employment is clearly erroneous where there is no factual basis in the record.  The Board agrees, and acknowledges that the Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297.  Here, the Board obtained such an opinion, and the VA examiner specifically found that the Veteran was not unable to work and was not prevented from sedentary employment as a result of his service-connected disabilities.  As discussed, this opinion is supported by substantial clinical findings on earlier examination by both VA and non-VA examiners.  While the Board has considered the Veteran's contentions of a total inability to work, the Board has placed greater probative weight on the consistent findings of clinicians that the Veteran is able to engage in sedentary employment.  As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
	


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


